Exhibit 21.1 Subsidiaries of the Registrant The following are the wholly-owned subsidiaries of Charys Holding Company, Inc.: 1. Method IQ, Inc., a Georgia corporation. 2. Personnel Resources of Georgia, Inc., a Georgia corporation. 3. Viasys Services, Inc., a Florida corporation. 4. Viasys Network Services, Inc., a Florida corporation. 5. Crochet & Borel Services, Inc., a Texas corporation. 6. Aeon Technologies Group, Inc., a Nevada corporation (formerly CCI Telecom, Inc). 7. Digital Communication Services, Inc., a Kentucky corporation. 8. Cotton Telecom, Inc., a Delaware corporation (formerly Ayin Holding Company, Inc.). 9. Cotton Restoration of Central Texas, LP, a Texas limited partnership. 10. Cotton Commercial USA, LP, a Texas limited partnership. 11. Cotton Holdings 1, Inc., a Delaware corporation. Viasys Services, Inc. has one wholly-owned subsidiary, VSI Real Estate Holdings, Inc., a Florida corporation. Aeon Technologies Group, Inc. has three active wholly-owned subsidiaries, Aeon Technologies Group, Inc., a Nevada corporation, Berkshire Wireless, Inc., a Massachusetts corporation, and CCI Integrated Solutions, Inc., a Texas corporation, and four inactive wholly-owned subsidiaries, CCI Contemporaneo Internacional, C.A., a Venezuelan corporation, CCI-Chile S. A., a Chilean corporation, CDR Do Brazil Ltda, a Brazilian corporation, and Contemporary Constructors International de Mexico, S.A. de C.V., a Mexican corporation. Cotton Telecom, Inc. has four wholly-owned subsidiaries, Complete Tower Sources Inc., a Louisiana corporation, Mitchell Site Acq, Inc., a Louisiana corporation, LFC, Inc., a Delaware corporation, and Ayin Tower Management Services, Inc., a Delaware corporation.
